Citation Nr: 0427248	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  92-13 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for the purpose of pension benefits, to include entitlement 
under 38 C.F.R. § 3.321(b)(2).

2.  Entitlement to service connection for a neuropsychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable disability rating 
for hepatitis C.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disability.

5.  Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1992 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to service connection for PTSD.  This case is 
also before the Board on appeal from an August 1994 rating 
decision, which denied the appellant's attempt to reopen his 
claim of entitlement to service connection for a stomach 
disability.  This case also comes before the Board on appeal 
from a June 1999 rating decision, which denied the 
appellant's claim of entitlement to a permanent and total 
disability rating for the purpose of pension benefits and 
granted service connection for hepatitis C effective from 
December 4, 1998, but assigned a noncompensable disability 
rating.

The issues of entitlement to service connection for a 
neuropsychiatric disorder claimed as PTSD, entitlement to 
service connection for a gastrointestinal disability, and 
entitlement to an initial compensable disability rating for 
hepatitis C will be addressed in the Remand portion of this 
document.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his pension claim 
and has indicated which portion of that information and 
evidence, if any, is to be provided by him and which portion, 
if any, VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's pension claim has been 
obtained.

3.  The appellant has four years of high school level 
education and last worked in approximately 1996.  He has 
experience as a truck driver and as a self-employed auto 
mechanic.

4.  The appellant's disabilities include status post partial 
gastrectomy for duodenal ulcer disease, which has been 
assigned a 20 percent disability rating; a variously 
diagnosed psychiatric disability, which has been assigned a 
10 percent disability rating; and a left hand and left ring 
finger disability, hepatitis C, status post hemorrhoidectomy, 
and an unstable bladder, all of which have been assigned 
noncompensable disability ratings.

5.  The appellant's multiple disabilities are of sufficient 
severity to preclude him from engaging in substantially 
gainful employment when considered in conjunction with his 
education, age, and general occupational background.

6.  In a January 1990 rating decision, the RO denied the 
appellant's attempt to re-open his claim of entitlement to 
service connection for a stomach disability; the appellant 
did not perfect an appeal.

7.  Evidence associated with the record since the January 
1990 decision is new and material and so significant that it 
must be considered along with all the evidence of record in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a gastrointestinal disability.

CONCLUSIONS OF LAW

1.  The requirements for entitlement to a permanent and total 
disability rating for pension purposes are met.  38 U.S.C.A. 
§§ 1155; 1502; 1521 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 3.323(b)(1), 3.340(b), 3.342, 4.15, 4.16(a), 4.17, 
4.18, 4.19, 4.20, 4.25, 4.27 (2003).

2.  The January 1990 rating decision denying reopening of the 
appellant's claim of entitlement to service connection for a 
stomach disability is final.  38 U.S.C.A. § 4005(c) (West 
1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

3.  Evidence received since the January 1990 rating decision 
is new and material, and the appellant's claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During an October 1996 to November 1996 VA hospitalization, 
the appellant was treated for disorders including PTSD, 
peptic ulcer disease, hemorrhoids, and esophageal reflux.  A 
Global Assessment of Functioning (GAF) score of 40 was 
assigned.  A GAF score of 60 was the highest in the previous 
year.  Upon discharge, the examiner noted that the appellant 
was able to continue treatment on an ambulatory basis but 
remained unable to handle funds or engage in any gainful work 
or occupation because he was totally and permanently disabled 
in the areas of social and occupational functioning.

In a September 1997 statement, a VA psychiatrist noted that 
she treated the appellant as a VA outpatient.  The 
psychiatrist opined that the appellant was unable to manage 
his funds and that he was also unable to be competitively 
employed.  He was disabled occupationally and socially and in 
the familiar area.

At an April 1999 VA general medical examination, the 
appellant reported a history of a liver disorder, arthritis, 
hemorrhoids, and a hand condition.  The examiner noted that 
medical records showed treatment for a psychiatric disorder, 
peptic ulcers and status post vagotomy with partial 
gastrectomy Billroth's II, hemorrhoids, gastroesophageal 
reflux, esophageal hernia, and acute or unspecified 
hepatitis.  The appellant reported that he had suffered 
gastritis episodes in Vietnam with frequent vomits.  He had 
suffered a gastric ulcer and undergone a partial gastrectomy 
in 1983.  He complained of headache, weakness, loss of force, 
dyspnea, loss of memory, feeling depressed and tired, 
insomnia, anorexia, constipation, dysuria, abdominal 
discomfort with hyperacidity and gastroesophageal reflux, 
generalized arthralgia, cramps in his legs, and dizziness.  
The examiner diagnosed chronic hepatitis C, hepatocellular 
dysfunction with liver parenchymal disease, status post-
partial gastrectomy Billroth's II, gastroesophageal reflux, 
hiatal hernia, degenerative joint disease, and congestive 
splenomegaly.

At an April 1999 VA hand, thumb, and fingers examination, the 
appellant referred moderate pain in his left hip and locking 
of the left ring finger.  The examiner diagnosed left hip 
bursitis and left ring finger and metacarpal bone fracture.

At an April 1999 VA mental disorders examination, the 
examiner noted that the appellant had been hospitalized for 
psychiatric treatment in October 1996.  The appellant had 
been unemployed since 1992.  He had worked as a truck driver.  
He had been discharged from the Puerto Rico National Guard 
following a hospitalization.  He reported difficulty sleeping 
and feeling anxious and irritable.  The examiner diagnosed 
psychological factors affecting a physical (gastrointestinal) 
condition, with anxiety and depressive features.  The 
examiner assigned a GAF score of 70.

At an April 1999 VA liver, gall bladder, and pancreas 
examination, the examiner noted a history of gastroesophageal 
reflux disease, hemorrhoids, and peptic ulcer disease status 
post vagotomy and Billroth II partial gastrectomy in 1983.  
The appellant complained of vomiting of bilious contents.  He 
complained of right upper quadrant and epigastric pain 
associated with nausea.  He complained of fatigue, weakness, 
depression, and anxiety.  The examiner diagnosed chronic 
hepatitis C, peptic ulcer disease, status post partial 
gastrectomy (Billroth II), and status post vagotomy.

During a September 1999 to October 1999 VA hospitalization, 
the appellant was treated for diagnoses including PTSD and 
hepatitis C.  A GAF score of 70 was assigned.  A GAF score of 
40 was the highest in the previous year.

During a February 2000 VA hospitalization, the appellant was 
treated for PTSD and chronic major depression with psychotic 
features.  A GAF score of 35 was assigned.  A GAF score of 55 
was the highest in the previous year.

At a July 2003 VA initial evaluation for PTSD examination, 
the appellant was diagnosed with recurrent, severe major 
depressive disorder with psychotic features in partial 
remission with antidepressants and antipsychotic medication.  
The examiners assigned a GAF score of 60.  The appellant 
reported that he had attempted to work as a self-employed 
mechanic from 1992 until his hospitalization in 1996.  The 
examiners opined that the appellant's present mental disorder 
produced moderate impairment in his occupational and social 
functioning with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, panic attacks, and 
difficulty in establishing effective work and social 
relationships.


Analysis

1.  Entitlement to a permanent and total disability rating 
for the purpose of pension benefits

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the appellant's pension claim was received on August 20, 
1991.  Thereafter, in a rating decision dated in May 1992, 
the appellant's claim was denied.  Only after that rating 
action was promulgated did VA, on March 6, 2002, provide 
notice to the appellant regarding what information and 
evidence is needed to substantiate his pension claim, as well 
as what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the appellant on March 6, 2002, was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by VA at that time, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated.  A Supplemental 
Statement of the Case (SSOC), adjudicating the appellant's 
claim, was provided to the appellant in April 2004.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  A letter from the RO dated on March 6, 2002, 
complied with these requirements.

Additionally, the Board notes that the March 6, 2002 letter 
to the appellant properly notified him of his statutory 
rights.  That is, even though the letter requested a response 
within 60 days, a recently enacted amendment to the VCAA 
clarified that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§§ 5102, 5103).

As for VA's duty to assist a veteran, sufficient medical 
evidence was obtained to evaluate the appellant's claim.  
VA's duty to assist the appellant extends to obtaining 
medical records identified by him.  See 38 C.F.R. § 3.159(c) 
(2003).  The record indicates that additional medical 
records, identified by the appellant exist; however, because 
of the favorable nature of the Board's decision and because 
at least some of the records have been obtained, the Board 
finds that the appellant is not prejudiced by the failure to 
obtain these records.  As for VA's duty to obtain any medical 
opinions, VA examinations of the appellant were conducted in 
April 1999.  Although some of the appellant's disabilities 
appear to have worsened since his those examinations, the 
appellant is not prejudiced by the failure to obtain an 
additional examination because of the favorable nature of the 
Board's decision.

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

The Board notes that the appellant meets certain basic 
eligibility requirements for VA pension benefits.  First, he 
served on active duty for a period of ninety days or more 
during a period of war.  38 U.S.C.A. § 101(11), (29); 
1521(a), (j)(1) (West 2002).  Second, based on information 
provided by the appellant, regarding his income and assets, 
he appears to be eligible for pension under the statutory 
income and net worth criteria applied to VA pension benefits.  
38 U.S.C.A. § 1521, 1522 (West 2002).  Thus, the issue is 
whether the appellant is permanently and totally disabled for 
VA pension purposes within the meaning of governing law and 
regulations.  38 U.S.C.A. §§ 1155; 1502; 1521 (West 2002); 
38 C.F.R. §§ 3.321, 3.323(b)(1), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19, 4.20, 4.25, 4.27 (2003).

Prior to September 17, 2001, permanent and total disability 
for pension purposes could be shown in one of two ways in 
accordance with VA regulations, which provide a combination 
of "objective" and "subjective" standards.  Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992).  The pre-September 
17, 2001 law provided that permanent and total disability may 
be shown in one of two ways: (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard based on the disabilities, age, 
occupational background and other related factors of the 
individual veteran whose claim is being adjudicated); or, 
even if the veteran is employable, (2) the veteran suffers 
from a lifetime disability that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation (the "objective" standard, based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19 (2003); Brown, 2 Vet. App. at 446.

In reaching a determination of a permanent and total 
disability for pension purposes, the RO must initially apply 
the percentage standards of 38 C.F.R. § 4.16(a) and the 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard, and the veteran is 
unemployable, the RO should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating pursuant to the extra-
schedular criteria set forth at 38 C.F.R. §§ 3.321(b)(2), 
4.17(b) (the subjective standard).  See Roberts v. Derwinski, 
2 Vet. App. 387, 390 (1992) (whether a permanent and total 
disability could have been assigned on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(2) should have been 
considered).

In applying the objective standard, the reductions in the 
minimum percentage requirements of 4.16(a) based on age were 
rescinded in an amendment to 38 C.F.R. § 4.17.  See 56 Fed. 
Reg. 57,985 (1991).  In addition, in the course of 
adjudicating a claim for pension, the RO must make 
determinations as to whether any of the disabilities in 
question are the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.17a (2003).  Finally, evaluations for service-connected 
disabilities may be combined with evaluations for 
disabilities not shown to be service connected and not the 
result of the veteran's willful misconduct or vicious habits.  
38 C.F.R. § 3.323(b)(2) (2003).

In addressing the appellant's claim that his disabilities 
prevent him from working, the Board must evaluate the current 
symptoms associated with those disabilities under the rating 
criteria set forth in Part 4 of VA's Schedule for Rating 
Disabilities.  Evaluations under the Schedule are based upon 
the average impairment of earning capacity as determined by a 
schedule for rating disabilities.  Separate rating codes 
identify the various disabilities.  38 U.S.C.A. § 1155.  In 
assigning the percentage ratings, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

Of the appellant's disabilities shown in the recent medical 
records and reports, the RO has assigned rating percentages 
only to the appellant's status post partial gastrectomy for 
duodenal ulcer disease, which has been assigned a 20 percent 
disability rating; the appellant's psychiatric disability, 
which has been assigned a 10 percent disability rating; and 
the appellant's left hand and left ring finger disability, 
the appellant's hepatitis C, the appellant's status post 
hemorrhoidectomy, and the appellant's unstable bladder, all 
of which had been assigned noncompensable disability ratings.

For pension purposes, when the percentage requirements are 
met under 38 C.F.R. § 4.16, and the disabilities involved are 
of a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability.  38 C.F.R. § 4.17 (2003).  To 
meet the percentage requirements at 38 C.F.R. § 4.16, the 
veteran must suffer from one disability ratable at 60 percent 
or more, or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.  
38 C.F.R. § 4.16 (2001).  In this case, the appellant has not 
met the percentage requirements of § 4.16(a).  He has no 
disability ratable at 60 percent, and his combined disability 
evaluation is only 30 percent.

However, a permanent and total rating for pension purposes 
may still be granted on an extraschedular basis under 38 
C.F.R. § 4.17(b), which states that "[c]laims of all 
veterans who fail to meet the percentage standards but who 
meet the basic entitlement criteria and are unemployable, 
will be referred by the rating board to the Adjudication 
Officer under §3.321(b)(2) of this chapter."  38 C.F.R. 
§ 4.17(b) (2003).

Where the evidence of record establishes that an applicant 
for pension, who is basically eligible, fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his or her disabilities, age, occupational background, and 
other related factors, the following are authorized to 
approve on an extra-schedular basis a permanent and total 
disability rating for pension purposes: the Adjudication 
Officer, or where regular schedular standards are met as of 
the date of the rating decision, the rating board.  38 C.F.R. 
§ 3.321(b)(2) (2003).

In this case, the Board notes that the appellant is 53 years 
old (based upon his birth date contained in his service 
medical records), has indicated that he completed four years 
of high school level education.  He has experience as a truck 
driver, and was last employed in that capacity in 1992.  At a 
July 2003 VA examination, he also reported having worked as a 
self-employed automobile mechanic until approximately 1996.  
The appellant has required at least three psychiatric 
hospitalizations since he last worked and appears to continue 
to have persistent gastrointestinal symptoms.  Additionally, 
at least one VA physician has opined that the appellant is 
unemployable.  After weighing the evidence, the Board has 
determined that there is an approximate balance of the 
positive and negative evidence with regard to whether the 
appellant is unemployable.  Because a veteran is extended the 
benefit of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107(b), the Board finds that the appellant is 
entitled to a permanent and total disability evaluation for 
pension purposes.


2. New and material evidence to reopen a claim to service 
connection for a gastrointestinal disability

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In a June 1987 decision, the Board denied the appellant's 
claim of entitlement to service connection for peptic ulcer 
disease.  In a June 10, 1987 letter, the Board informed the 
appellant that his claim had been denied.  In a January 1990 
rating decision, the RO denied the appellant's attempt to re-
open his claim of entitlement to service connection for a 
stomach disability.  In a February 9, 1990 letter, the RO 
informed the appellant that his attempt to re-open his claim 
was denied.  The appellant did not appeal the January 1990 
rating decision.  38 U.S.C.A. § 4005(c) (West 1988); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

The appellant now seeks to reopen his claim of entitlement to 
service connection for a gastrointestinal disability.  The 
law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

38 C.F.R. § 3.156(a) was amended effective August 29, 2001, 
for the purpose redefining what constitutes new and material 
evidence in order to reopen a final decision.  See 38 C.F.R. 
§ 3.156(a) (2003).  These changes are prospective, however, 
and only apply to claims filed on or after August 29, 2001.  
Therefore, these changes do not apply to the present case 
because the appellant's claim was filed on September 1, 1992.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the January 1990 final 
decision.  The evidence received after January 1990 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board has reviewed all of the additional evidence 
received herein since the January 1990 decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for a 
gastrointestinal disability, and, therefore, the claim is 
reopened.  Specifically, at the April 1999 VA general medical 
examination, the appellant reported a history of episodes of 
gastritis and vomiting while he was stationed in Vietnam.  
The history by the appellant at that examination is clearly 
"new" evidence, because it was not before the RO at the 
time of its January 1990 decision.  The Board also finds the 
evidence to be material because it relates to a specific 
element of the appellant's claim that was essential to the 
January 1990 decision.  The appellant's claim of entitlement 
to service connection was denied in January 1990 because the 
evidence did not show that the appellant's postoperative 
stomach disability was incurred in service.  The new evidence 
suggests that the appellant's gastrointestinal disability 
began in service.  The new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a gastrointestinal disability has been 
submitted.  Thus, the Board reopens the claim for service 
connection for a gastrointestinal disability and will remand 
the claim for additional development noted below.


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the laws and regulations governing the 
award of VA monetary benefits.

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for a 
gastrointestinal disability is reopened, and, to this extent, 
the appeal is granted.


REMAND

The issues of entitlement to service connection for a 
neuropsychiatric disorder claimed as PTSD, entitlement to 
service connection for a gastrointestinal disability, and 
entitlement to an initial compensable disability rating for 
hepatitis C are not yet ready for appellate review.

VA medical records for treatment of the appellant have not 
been obtained since May 2000.  VA records are considered part 
of the record on appeal because they are within VA's 
constructive possession, and these records must be considered 
in deciding the appellant's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  Additionally, the 
appellant has alleged that he was treated as a VA outpatient 
in San Juan beginning in 1972.  VA medical records prior to 
November 1983 do not appear to have been obtained.  These 
records should be obtained.

Regarding the appellant's claimed PTSD, the appellant has 
reported alleged stressors including being exposed to mortar 
fire in Chu Lai, Vietnam.  Further, the appellant's service 
personnel records indicate that he participated in two 
campaigns while in Vietnam.  Because the RO did not attempt 
to corroborate the appellant's stressors with United States 
Armed Services Center for Unit Records Research (USASCURR), 
further development is necessary.  Additionally, the Board 
notes that the report of a July 2003 VA initial evaluation 
for PTSD examination contains many curious conclusions.  The 
examiners noted that they were unable to identify a 
"definite extreme traumatic stressor" and that "no PTSD 
symptoms were identified."  It is unclear whether the first 
conclusion comports with DSM-IV.  The second conclusion 
appears to ignore symptoms reported by the appellant during 
his February 2000 VA hospitalization.  If the diagnosis of a 
mental disorder does not conform to DSM-IV or is not 
supported by the findings on the examination report, the 
report should be returned to the examiner to substantiate the 
diagnosis.  See 38 C.F.R. § 4.125 (2003).  If an in-service 
stressor can be corroborated, a new examination should be 
obtained to clarify the diagnosis of the appellant's 
psychiatric disability.

Regarding the appellant's hepatitis C disability, the 
appellant was scheduled for a VA liver, gall bladder, and 
pancreas examination in April 2004.  The appellant was unable 
to attend the examination due to a family emergency.  The 
appellant underwent a VA miscellaneous digestive systems 
examination in May 2002 and a VA liver, gall bladder, and 
pancreas examination in April 1999.  The reports of these 
examinations appear to present conflicting depictions of the 
appellant's level of disability from hepatitis C.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Regarding the appellant's claim of entitlement to service 
connection for a gastrointestinal disability, the appellant's 
service medical records contained in the claims folder are 
all dated in August 1971 or later.  Thus, the appellant's 
service medical records appear to be substantially 
incomplete.  No attempt to obtain the appellant's service 
medical records has been made since May 1973.  An additional 
attempt to obtain the appellant's service medical records 
should be made.  38 C.F.R. § 3.159(c)(2) (2003).  The 
appellant has alleged treatment for gastrointestinal symptoms 
in service, and the report of his November 1971 separation 
examination notes an abnormal abdomen and viscera.  Further, 
the record contains service medical records from the Puerto 
Rico National Guard, dated in June 1980 showing treatment of 
the appellant for abdominal pain.  Additional records from 
the appellant's National Guard service are not contained in 
the claims folder.  Records of the appellant's National Guard 
service should be obtained.  Finally, VA is required to 
provide a medical examination when such a decision is 
necessary to make a decision on a claim.  An examination is 
deemed "necessary" if the evidence of record includes 
competent evidence that the claimant has a current disability 
and that the disability may be associated with the claimant's 
military service but the case does not contain sufficient 
medical evidence for a decision to be made.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); see also 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant should undergo a VA stomach, duodenum, 
and peritoneal adhesions examination to determine whether the 
appellant's gastrointestinal disability was incurred in 
service.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied, regarding the issue of 
entitlement to service connection for a 
gastrointestinal disability.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and/or 
other appropriate agency to obtain the 
appellant's complete service medical 
records, including records for any 
reserve duty (which may sure extended 
until 1976) and his complete National 
Guard service medical records.  (It 
appears as though the appellant served in 
the Puerto Rico National Guard from 
approximately 1976 to approximately 1983)  
All responses, including any additional 
medical records, should be associated 
with the appellant's claims folder.

3.  The RO should obtain VA records of 
treatment of the appellant at VA 
facilities in San Juan, Puerto Rico, and 
Ponce, Puerto Rico, from December 1971 to 
November 1983 and from May 2000 to the 
present.  All records maintained are to 
be requested, to include those maintained 
in paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  The RO should 
associate all records and responses with 
the claims file.

4.  The RO should request from the 
appellant a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he was 
exposed in service, including being 
exposed to mortar fire in Chu Lai.  The 
appellant should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates 
(within a two-month period, for example, 
"between April 1, 1971 and May 31, 
1971"), places, detailed descriptions of 
events, as well as identifying 
information concerning any other 
individuals involved in the events, 
including their full names, ranks, units 
of assignment or any other identifying 
detail.

The appellant is advised that this 
information is vitally necessary to 
obtain supportive evidence of his 
stressful events, and that the 
information must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.

5.  The RO should prepare a letter asking 
the U.S. Armed Services Center for Unit 
Records Research (USASCURR) to provide 
any available information that might 
corroborate the appellant's alleged in-
service stressors.  Provide USASCURR with 
a description of these alleged stressors 
identified by the appellant:  being 
exposed to mortar fire in Chu Lai.  
Provide USASCURR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

6.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In any event, the RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."

If the RO determines that the record 
establishes the existence of a stressor 
or stressors related to military service, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record and consider the 
decision of the United States Court of 
Appeals for Veterans Claims in Pentecost 
v. Principi, 16 Vet. App. 124 (2002) 
(holding that the supporting evidence 
need only imply that the veteran was 
personally exposed to the stressor).

7.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify such stressor(s) for the record 
and then schedule the appellant for a VA 
initial PTSD examination, by an examiner 
who has not evaluated the appellant 
previously, to determine whether it is 
"at least as likely as not" that the 
appellant has PTSD or any other 
psychiatric disorder based on such 
stressor(s).  (The term "at least as 
likely as not" does not refer to medical 
possibility, but rather means that the 
evidence both in favor and against the 
examiner's conclusion is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the conclusion as to find 
against it.)  The claims folder, 
including service medical records showing 
psychiatric examination of the appellant 
in November 1971; the VA outpatient 
treatment record of the appellant in 
April 1973; reports of VA examinations in 
May 1973, August 1996, April 1999, and 
July 2003; and VA records of psychiatric 
hospitalizations of the appellant in 
October-November 1996, September-October 
1999, and February 2000, should be 
provided to the examiner for review.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the complete rationale 
for all opinions expressed.  All 
indicated tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.

8.  The appellant should be afforded a VA 
liver, gall bladder, and pancreas 
examination to assess the severity of his 
service-connected hepatitis C.  The 
claims folder, including the report of an 
April 1999 VA liver, gall bladder, and 
pancreas examination and the report of a 
May 2002 VA miscellaneous digestive 
conditions examination, should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to specify, which symptoms, if 
any, of which the appellant complains are 
attributable to his service-connected 
hepatitis C.

9.  The appellant should be afforded a VA 
stomach, duodenum, and peritoneal 
adhesions examination to determine 
whether the appellant's gastrointestinal 
disability was incurred in service from 
August 1969 to December 1971.  The claims 
folder, including the report of a 
November 1971 separation examination, the 
report of a May 1973 VA examination, the 
report of an October 1977 VA 
hospitalization, and the report of an 
April 1999 VA general medical 
examination, should be made available to 
the examiner for review before the 
examination.  

The examiner should express an opinion as 
to whether the appellant has a 
gastrointestinal disability that is "due 
to," "more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
appellant's military service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

10.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



